     Case 1:18-cv-00950-LO-JFA Document 74 Filed 01/18/19 Page 1 of 2 PageID# 945



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

           Plaintiffs,

v.
                                                         Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

           Defendants.



                                     NOTICE OF SEALED FILINGS

              Pursuant to Rule 26 of the Federal Rules of Civil Procedure, and E.D.Va. Local Civil Rule

     5(C), Plaintiffs have filed under seal a portion of their Memorandum in Support of Plaintiffs’

     Motion to Compel (ECF No. 71), and two accompanying exhibits (PX 1610 and PX 5003).

              NOTICE OF RIGHT TO RESPOND: Pursuant to Local Civil Rule 5(C), parties and

     nonparties may submit memoranda in support of or in opposition to the motion within seven (7)

     days after the filing of the motion to seal, and that they may designate all or part of such

     memoranda as confidential.

     ///

     ///

     ///




                                                                   Respectfully Submitted,
  Case 1:18-cv-00950-LO-JFA Document 74 Filed 01/18/19 Page 2 of 2 PageID# 946



Dated January 18, 2019                            /s/ Scott A. Zebrak
                                                  Scott A. Zebrak (38729)
                                                  Matthew J. Oppenheim (pro hac vice)
                                                  Jeffrey M. Gould (pro hac vice)
                                                  OPPENHEIM + ZEBRAK, LLP
                                                  4530 Wisconsin Avenue, NW, 5th Floor
                                                  Washington, DC 20015
                                                  Tel: 202-480-2999
                                                  scott@oandzlaw.com
                                                  matt@oandzlaw.com
                                                  jeff@oandzlaw.com

                                                  Attorneys for Plaintiffs




                                          2
